Citation Nr: 0501272	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
(NHL) claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Reed W. Larson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from  November 1971 to 
November 1973.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in February 2003.  

In August 2004, the veteran attended a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C.  The hearing transcript is 
on file.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for NHL claimed as secondary to exposure to 
ionizing radiation, remains unresolved, clinically.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).

A review of the record shows that the veteran was diagnosed 
in 2001 with NHL.  He is claiming service connection for this 
malignancy as due to his exposure to ionizing radiation 
during service as a dental technician.

The veteran's personnel records indicate that he was assigned 
to duty as a dental technician.  The veteran signed a 
Radiation Questionnaire in January 1973.  He indicated that 
he performed this job for most of the year 1973.  As part of 
his job, he worked many days in the x-ray department.  He was 
separated from the service in November 1973.  The department 
of the Navy indicated that between July 1973 and August 1973, 
the exposure registry indicated that the veteran received a 
shallow and a deep exposure equivalent of 0.000 rem.

The veteran is noted to have been exposed to ionizing 
radiation at age 20.  He developed NHL approximately 30 years 
later.  His father died from lung cancer.  After discharge 
from the service he worked in newspaper publishing.

The record shows that NHL is a radiogenic disease under 
38 C.F.R. § 3.309(d), but the veteran has not met the 
criteria for a radiation exposed veteran as described in that 
part.

In April 2004, the veteran's case was referred to Under 
Secretary for Health for the preparation of a dose estimate, 
and opinion as to whether the veteran's NHL resulted from 
exposure to ionizing radiation.

A May 2004 response from the Chief Public Health and 
Environmental Hazards Officer of the Department of Veterans 
Affairs is as follows in pertinent part;

Based on the estimate from the Director 
of the VA's National Health Physics 
Program it is estimated that the veteran 
was exposed to a dose of ionizing 
radiation during military service of 0.75 
rem.

The Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, does 
not provide screening doses for malignant 
lymphomas including Hodgkin's disease and 
NHL.  The sensitivity of the lymphatic 
tissue to radiation induced malignancy is 
considered to be very low or absent.  
Data reasonably consistent in not showing 
an excess in Hodgkin's disease associated 
with radiation.  The association of NHL  
with radiation exposure has been 
inconsistent (Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 329-330; Mettler and 
Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, pages 73, 
119-120.  

The Interactive Radioepidemiological 
Program (IREP) of the National Institute 
for Occupational Safety and Health 
(NIOSH) (which is available on the 
Internet at 
http://198.144.166.6/irep_niosh/) was 
utilized to estimate the likelihood that 
exposure to ionizing radiation was 
responsible for the NHL.  In accordance 
with guidance on utilizing the NIOSH 
IREP, the cancer model for lymphoma and 
myeloma was used.  The computer software 
calculated a 99-percentile value for the 
probability of causation of 2.06 percent.  

In light the above, in our opinion it is 
unlikely that the veteran's NHL can be 
attributed to exposure to ionizing 
radiation in service.  

In September 2004, the veteran submitted directly to the 
VARO, in support of his current claim, a copy of a favorable 
private medical opinion from M.T.C., M.D., Board Certified 
Radiation Oncologist, Director of Oncology Service, Portneuf 
Medical Center.  The veteran did not submit a signed waiver 
of initial VARO review.  

The VARO forwarded the private medical opinion to the Board 
for appellate review prior to undertaking any formal 
adjudicatory action.  See 38 C.F.R. §§ 19.37, 20.1304 (2004).

In the September 2004 medical statement, M.T.C., M.D., opined 
that the veteran's probable exposure may have increased his 
risk of developing malignancy, including NHL.  It was noted 
that development of a malignancy is multifactorial; however, 
the described exposures in the timeframe in the matters of 
years to decades is suggestive of possible etiology.  
However, no supporting medical data was reported.  

The Board is compelled to remand this case in order for 
initial RO review of the September 2004 private medical 
opinion and to enforce compliance with the provisions of the 
38 U.S.C.A. § 5103(a) which requires VA to inform the veteran 
of information or evidence necessary to substantiate his 
claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Arrangements should be made to 
provide M.T.C., M.D., with a copy of this 
Remand and request that he identify any 
supporting information in the generally 
available medical literature that links 
the veteran's NHL to his exposure to 
ionizing radiation in active service.  
M.T.C., M.D., must be notified of the 
fact that a medical opinion supporting a 
positive association between NHL and 
occupational exposure ionizing radiation 
in service must be based on sound medical 
and scientific evidence that equals or 
outweighs the credible evidence against 
such association noted by the May 2004 
response from the Chief Public Health and 
Environmental Hazards Officer.  
Otherwise, the opinion will be considered 
to have been based on speculation.

3.  The issue of entitlement to service 
connection for NHL claimed as secondary 
to exposure to ionizing radiation should 
be readjudicated based on the added 
evidence of record.

Following compliance with due process procedures the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




